UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— x ee ee
UNITED STATES OF AMERICA, : POE tren 2fray{ Za
Plaintiff, : ORDER
v. :
19 Mag. 900
GEORGE E. ALAKPA,
Defendant.

 

The defendant in the above-captioned matter having appealed pursuant to 18 U.S.C.
§ 3402 and Fed. R. Crim. P. 58(g)(2) from a Judgment of Magistrate Judge Martin R. Goldberg,
dated February 10, 2020, and the appeal having been assigned to the undersigned, it is HEREBY
ORDERED:

1, Defendant’s appellate brief shall be filed by April 1, 2020.
2. The government’s opposition brief shall be filed by May 1, 2020.
3. Defendant’s reply brief shall be filed by May 22, 2020.

4, By May 22, 2020, the parties shall jointly prepare and submit the record of the
underlying proceedings in accordance with Fed. R. Crim. P. 58(g)(2)(C).

Dated: February 21, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
